Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Bouyoucos et al (‘041).
 	Per claim 1, Bouyoucos et al discloses nn unmanned vessel system that includes a hull system (10) to provide buoyancy in a water column, one or more seismic sources (14) to generate seismic energy, a deployment apparatus (214) to deploy the one or more seismic sources from the hull system to the water column, and a control system (paragraph 0047) to operate the deployment apparatus to deploy the one or more seismic sources, wherein the seismic energy propagates through the water column.
	Per claims 2 and 5, see compressor (35) and source line (33).
	Per claim 3, see Fig. 1, plural air-guns (14).

4.	Claims 16, 21, 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PCT application to Van Es et al (‘844).

Per claim 21, Van Es et al discloses a method that includes determining positional information for an unmanned seismic vessel (see page 11, lines 7+), the unmanned seismic vessel (ROAP) including a hull system (44) to provide buoyancy, navigating (route planning) the unmanned seismic vessel with respect to a water column, based on the positional information, and deploying one or more seismic sources (40) from the hull system to the water column, wherein each of the seismic sources is configured to generate seismic energy for transmitting through the water column in the form of a seismic wavefield.
Per claim 24, see page 10, lines 26-29.
Per claim 25, 27 and 28, see page 9, lines 3-17.

5.	Claims 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PCT application to Bennett et al (WO 00/67046).
Per claim 16, Bennett et al discloses a seismic source array that includes one or more unmanned vessels (page 6, lines 11-13) to provide buoyancy in a water column, one or more seismic sources (page 11, lines 15-17) deployed to the water column by each of the unmanned vessels, and a source line (page 1, lines 11-15) providing 
Per claim 21, Van Bennett al discloses a method that includes determining positional information for an unmanned seismic vessel (see page 4, lines 13-15), the unmanned seismic vessel including a hull system to provide buoyancy, navigating the unmanned seismic vessel with respect to a water column, based on the positional information (see page 4, lines 13-15), and deploying one or more seismic sources from the hull system to the water column (see page 4, lines 15-29), wherein each of the seismic sources is configured to generate seismic energy for transmitting through the water column in the form of a seismic wavefield.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5, 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Van Es et al (‘844)  in view of Welker et al (‘239).
Van Es et al discloses an unmanned vessel system including a hull system (44) to provide buoyancy in a water column, one or more seismic sources (40) to generate 
The difference between claim 1 and Van Es et al is Van Es et al claims “a control system configured to operate the deployment apparatus to deploy the one or more seismic sources, wherein the seismic energy propagates through the water column”.  Although it may be implicit that the deployment apparatus of Van Es et al would include a deployment system, such is not explicitly disclosed.
 	Welker et al teaches a deployment system (14) to operate the deployment apparatus (15) to deploy the one or more seismic sources (16).  
Therefore, in view of Welker et al, it would have been obvious to one of ordinary skill in the art to have modified the apparatus of Van Es et al to include a control system for deploying the seismic sources since such control system would allow for the well-known change in depth of towed sources.  Claim 1 is so rejected.
Per claims 2, 3, 5 and 7, see Van Es et al, page 3, lines 15-22.
Per claims 12-15, see page 11, lines 3-12.

8.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Van Es et al (‘844)  in view of Welker et al (‘239), as applied to claims 1-3 above, and further in view of the PG-Publication to Stottlemyer et al (‘831).
Per claim 4, Stottlemyer et al teaches a deployment system for an unmanned vessel, which deployment system includes a roller and winch to deploy sensor cables into a water column.  It would have been obvious to one of ordinary skill in the art to .

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Bouyoucos et al (‘041)  in view of the PG-Publication to Stottlemyer et al (‘831).
Per claim 4, Stottlemyer et al teaches a deployment system for an unmanned vessel, which deployment system includes a roller and winch to deploy sensor cables into a water column.  It would have been obvious to one of ordinary skill in the art to have further modified the unmanned vessel of Bouyoucos et al to include such a roller and winch to deploy the seismic sources from the vessel into the water column

10.	Claims 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Van Es et al (‘844)  in view of the PG-Publication to Stottlemyer et al (‘831).
Per claims 19 and 22, Stottlemyer et al teaches a deployment system for an unmanned vessel, which deployment system includes a roller and winch to deploy sensor cables into a water column.  It would have been obvious to one of ordinary skill in the art to have modified the unmanned vessel of Van Es et al to include such a roller and winch to deploy the seismic sources from the vessel into the water column.
Per claim 23, see Van Es et al, page 11, lines 13-23, i.e, special equipment would read upon the claimed magazine.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


12.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,254,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims can be found in the claims of the ‘423 patent.  Specifically, claims 1 and 6 of the instant application read upon claim 1 of the patent, claims 1 and 9 of the instant application read upon claim 12 of the patent, claims 1 and 10 of the instant application read upon claim 13 of the patent, claims 1 and 11 of the instant application read upon claim 14 of the patent, claims 16 and 17 of the instant application read upon claim 15 of the patent, claims 16 and 19 of the instant application read upon claim 17 of the patent and claims 21 and 26 of the instant application read upon claim 18 of the patent. The further dependent claims of the instant application have equivalent claims in the patent.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl